1
2
3
4
5
6
7
                                                     JS-6
8
9                      UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11
12 CYNTHIA ELEAZAR                       Case No. 8:18-cv-01916-AG-DFM
13            Plaintiff,                Hon. Andrew J. Guilford
14      vs.
                                        ORDER GRANTING
15 WALMART INC. and DOES 1 to 50,       STIPULATION FOR DISMISSAL
                                        WITH PREJUDICE PURSUANT TO
16            Defendants.               FRCP 41
17
18
19
20
21
22
23
24
25
26
27
28

                               ORDER RE: DISMISSAL
1         GOOD CAUSE APPEARING THEREFORE, IT IS HEREBY ORDERED
2 that:
3
4         The above action is hereby voluntarily dismissed, with prejudice, pursuant to
5 FRCP 41(a)(1)(A)(ii).
6
7         IT IS SO ORDERED:
8
9
     DATED: March 11, 2019
10
                                        By:
11
                                              HON. ANDREW J. GUILFORD
12                                            UNITED STATES DISTRICT COURT
13                                            JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -2-
                                     ORDER RE: DISMISSAL
